Opinion by
Johnson, J.
At the trial, the official papers and the collector’s letter of transmittal were received in evidence, and it was stipulated that the facts set forth therein were true and correct. Prom the official papers, it appeared that a shipment of merchandise was entered for warehouse on October 27, 1950, and portions were thereafter withdrawn. The collector’s memorandum stated “Following WH. record of withdrawal prior to TD 52559 1/1/51 the merchandise would now be properly classified at 50 doz. & 25% under paragraph 211 of the Tariff Act of 1930,” and contained a notation “As to cases 1029/1035.” The invoice covering cases 1029 through 1035 bears a stamped notation “Earthenware, body is not artificially colored and is composed wholly of clay, ornamented, or decorated. 50 doz. pcs. & 25% Par. 211. T. D. 50797.” On the record presented, the claim of the plaintiff was sustained. •